Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/17/2020 has been entered.

DETAILED ACTION
This communication is a Notice of Allowance in response to claim amendments and arguments filed 12/17/2020. Before this action, the claims stood rejected under 35 U.S.C. 103.

Response to arguments
Applicant's arguments filed 12/17/2020 have been fully considered and are persuasive in light of claim amendments. The rejections under 35 U.S.C. 103 have been withdrawn.

Reasons for Allowance
Claims 22-35 are allowable over the prior art. The Examiner’s reasons are described below.

The closest prior art is Donaldson (USP App. Pub. No. 2007/0043597) and Zhang ("PACS and Web-based image distribution and display," Computerized Medical Imaging and Graphics Volume 27, Issues 2–3, March–June 2003, Pages 197-206). Donaldson describes a physiology workstation that gathers diagnostic imaging from intravenous modalities, par. [0057], and builds a patient case in par, [0046]. Zhang describes various implementations of PACS systems that gather images from various modalities (Fig. 1) and displays them (Fig. 6). No prior art was identified that teaches output, to a display in communication with the processor, a single menu for the patient after initializing the patient case, wherein the single menu comprises a plurality of different intravascular modalities obtainable from the patient with the multi-modality intravascular system, initiating two intravascular procedures, add the second intravascular data to the patient case, and initiate, in response to receiving the archiving request, anonymizing of the patient case to remove the identifying information; and store the patient case without the identifying information in a storage medium in communication with the processor in the context of the other limitations. For this reason, claims 22-35 are not obvious.

Claims 22-35 recite patent eligible subject matter. The Examiner’s reasons are described below.

The claimed invention recites an abstract idea in Step 2A Prong One because it recites various method of organizing human activity, namely organizing records in a patient case. However in Step 2A Prong Two, the claimed invention as a whole integrates the idea into a practical application by including non-abstract limitations that necessarily tie the invention to a technical environment such as a single menu for the patient after initializing the patient case wherein the single menu comprises a plurality of different intravascular modalities and initiating a procedure to obtain intravascular data of the second intravascular modality from the patient with the second intravascular catheter or guidewire. These limitations and others go beyond a generic computer implementation of the method of organizing human activity and represent an improvement in technology by facilitating organization of records into a patient case (see the instant Specification par. [0007]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299. The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Examiner, Art Unit 3626